DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Messina on 1/7/2022.

The application has been amended as follows: 
Replace the abstract with:
To provide a heated cylinder for resin melting in a molding machine which realizes high material supply/transport performance, cost reduction, and more favorable maintenance performance, while making the plan view/plan sectional view shape of a resin charging port into a circular shape.  The resin charging port of the heated cylinder is formed to include: an upper charging path section formed in a circular shape in a plan sectional view; a lower charging path section which is formed in a square shape or oblong hole shape in a plan sectional view; and an intermediate charging path section 

Allowable Subject Matter
Claims 1 and 3 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art includes Fitzpatrick (US 2016/0279854), and the JP ‘976 reference.  The Fitzpatrick reference teaching of the cylinder with the charging port with the upper portion having a circular portion and the lower portion having an oblong shape.  However, Fitzpatrick lacks teaching of the claimed plan view from the upper to the lower charging paths section including the features regarding the intermediate charging path section particularly regarding the claimed tapered shape with the gradual flat area.  The JP’976 reference having a tapering from the upper to the lower portions, the JP reference does not teach of the particular shapes of the upper and lower charging path sections, let alone the particular tapering from the different shapes and of the features of the constant width dimensions of the lower charging path section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744